PER CURIAM.
On this appeal of a final judgment in a contract action, we find no abuse of discretion in the evidentiary challenges brought. Moreover, we conclude that the record contains substantial and competent evidence to support the trial court’s findings and we accordingly affirm as to the other issues without discussion. See Adkins v. Adkins, 650 So.2d 61, 62 (Fla. 3d DCA 1994) (stating that: “so long as there is sufficient evidence in the record to support the findings, we are required to affirm the final judgment appealed from James Driscoll, Inc. v. Gould, 521 So.2d 301 (Fla. 3d DCA 1988) (“where there is competent substantial evidence to support the trial court’s conclusions, reviewing court must affirm”).
Affirmed.